NUMBER 13-10-00467-CV
 
COURT OF APPEALS
 
THIRTEENTH DISTRICT OF TEXAS
 
CORPUS CHRISTI - EDINBURG
 





















 

IN RE BSC EQUIPMENT COMPANY
 
 

On Petition for Writ of Mandamus.
 
 

MEMORANDUM OPINION
 
Before Justices Rodriguez, Benavides, and
Vela
Per Curiam
Memorandum Opinion 1
            Relator,
BSC Equipment Company, filed a petition for writ of mandamus in the above cause
on August 18, 2010.  The Court requested that the real party in interest file a
response to the petition; however, on October 8, 2010, the parties filed a
“Joint Motion to Abate Petition for Writ of Mandamus” on grounds that they have
settled and compromised their differences.  The Court granted the “Joint Motion
to Abate Petition for Writ of Mandamus” and abated this cause.  
Relator has now filed a “Motion to Dismiss”
this original proceeding because the parties have compromised and settled their
differences.  The Court, having examined and fully considered “Relator’s Motion
to Dismiss,” is of the opinion that the motion should be granted.  Accordingly,
the Court REINSTATES this cause, GRANTS “Relator’s Motion to Dismiss,” and DISMISSES
this cause as moot without reference to the merits thereof.  Pending motions,
if any, are likewise DISMISSED as moot.  See Tex. R. App. P. 52.8(a).
            IT IS
SO ORDERED. 
 
                                                                                                PER
CURIAM
 
 
Delivered and filed the
30th day of November, 2010.
                                                
 
                                                                                                
 




1 See
Tex. R. App. P. 52.8(d) (“When
denying relief, the court may hand down an opinion but is not required to do
so.”); Tex. R. App. P. 47.4
(distinguishing opinions and memorandum opinions).